Citation Nr: 0617540	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  00-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an increased rating for grand mal seizure 
disorder, currently evaluated as 40-percent disabling.

3.  Entitlement to service connection for depression, 
including as secondary to the grand mal seizure disorder.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from May 
1975 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April 2000 and June 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In December 2005, the Board remanded the claims to the 
RO (via the Appeals Management Center (AMC)) for further 
development and consideration.  Unfortunately, because the 
Board's remand directives were not followed, the claims are 
once again being REMANDED to the RO via the AMC.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance).  VA will notify the 
veteran if further action is required on his part.


REMAND

In the prior December 2005 remand, the Board directed the AMC 
to schedule the veteran for VA neurological and psychiatric 
examinations.  According to the claims folder, a request for 
the examinations was made in January 2006.  But according to 
the veteran's representative, the VA examinations did not 
take place and there is no indication in the claims file they 
were ever actually scheduled (see the Appellant's 
Post-Remand Brief, received in May 2006).  As alluded to, the 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that, where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall, 11 Vet. App. at 271.  The Court, mind you, has 
been very clear that under these circumstances, a remand is 
required because this assurance is nondiscretionary.



Furthermore, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the Veterans Claims Assistance Act (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. 
§ 3.159(b) (2005) apply to all five elements of a service 
connection claim - including the degree of disability and 
the effective date of an award.  Dingess/Hartman  v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755, at *8 
(Vet. App. March 6, 2003).  So on remand, the veteran should 
be sent a corrected VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which includes an explanation of 
the type of evidence needed to establish both disability 
ratings and effective dates for the disabilities on appeal.

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as the additional 
disability rating and effective date 
elements concerning his claims for a TDIU, 
an increased rating for grand mal seizure 
disorder, and service connection for 
depression.  

Also ask the veteran to provide any 
evidence in his possession that pertains 
to the claims.  

2.  Schedule the veteran for a VA 
neurological examination to obtain a 
medical opinion concerning the current 
severity of his service-connected grand 
mal seizure disorder.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner must 
indicate whether the veteran's grand mal 
seizure disorder is manifested by:  (i) at 
least 1 major seizure in the last 6 months 
or 2 in the last year, or averaging at 
least 5 to 8 minor seizures weekly; (ii) 
averaging at least 1 major seizure in 4 
months over the last year or 9-10 minor 
seizures per week; (iii) averaging at 
least 1 major seizure in 3 months over the 
last year or more than 10 minor seizures 
weekly; or (iv) at least 1 major seizure 
per month over the last year.  If deemed 
necessary by the examiner to make these 
important determinations, the examination 
should include a period of observation so 
that at least one episode of the veteran's 
seizure disorder may be witnessed and 
described by a medical professional.

3.  Also schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of any psychiatric disorder 
found.  The claims folder and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  All indicated 
tests and studies should be performed and 
all findings should be reported in detail.  
The examiner should express an opinion as 
to whether any psychiatric disorder found 
is at least as likely as not (i.e., 50 
percent or greater probability) caused by 
the service-connected grand mal seizure 
disorder.  If the examiner concludes there 
is no casual connection, it should be 
indicated whether there has been any 
permanent aggravation of the psychiatric 
disorder as a result of the service- 
connected grand mal seizure disorder, and 
if so, specify the degree of aggravation.  
See Allen v. Brown, 7 Vet. App. 439 
(1995).  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.



4.  Then readjudicate the claims for a 
higher rating for the grand mal seizure 
disorder, for service connection for 
depression secondary to it, and for a TDIU 
in light of the additional evidence 
obtained.  Also consider possible 
entitlement to an extra-schedular rating 
pursuant to both 38 C.F.R. §§ 3.321 and 
4.16.  If these claims are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

